Title: To John Adams from William Allcock, 9 July 1782
From: Allcock, William
To: Adams, John



Amsterdam July 9 1782
honnerbell Sir

I take apon My Self to troble you With a few lines to in form you that for the Better Suply of My Self one of My Countraman have let Me have this ticket paying him at philladelfa. I larder in form you that I apply to the loneoffice Who the gentelmen Lookt upon it to good But they wish to hear your apinnion upon it and honnerbell Sr. as we have not Sailed I have Sent you the ticket in Cloused in this Letter and i hope that your honner Will troble your Self to gave Me ansar with the Same in Cloused and Derick it to the Crown and I hope your honner will let Me No Whether it be good or not and likewise What you Will alow Me to Recive for it. If your honner alowes any thing for it pleas to Send Me order in Cloused with the ticket, Pleas to Send Me ansar first porst as I Expect to Sail in a Day or two. So No More at present.
My Complements to your honner

Cp Wm. all Cock

